Citation Nr: 0701557	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a nervous system 
disorder, to include as a result of exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to back, hip, and leg, to include 
right-sided numbness (back, hip, and leg disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision denied entitlement to 
service connection for a nervous system disorder as a result 
of exposure to herbicides, and also denied a claim to reopen 
the issue of entitlement to service connection for a back, 
hip, and leg disability. 

Entitlement to service connection for a back, hip, and leg 
disability was denied in a May 1996 rating decision.  As the 
veteran did not appeal that decision, it is final.  38 
U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since the May 1996 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

A nervous system disorder was not demonstrated during the 
veteran's active military service or until decades 
thereafter, and is not shown to have been related to service.




CONCLUSION OF LAW

A nervous system disorder was neither incurred in nor 
aggravated by military service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; evidence 
of a nexus between service and death; and the effective date 
of any benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the benefit sought on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
benefit sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and 
postservice medical records are available and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claims. 

The Board recognizes that the veteran was not provided a VA 
examination for his claim of entitlement to service 
connection for a nervous system disorder.  In this regard, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit noted 
that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he had suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding, the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et al., 345 
F.3d at 1356.  

In the instant appeal, the veteran contends that his nervous 
system disorder was incurred as a result of his military 
service.  As will be more fully explained below, service 
medical records are devoid of evidence of pertinent 
complaints, treatment, findings, or diagnoses, and there is 
no post-service evidence of any nervous system disorder for 
over 25 years following his separation from service.  For 
these reasons, the Board finds that a medical opinion is not 
necessary to decide the claim, in that any such opinion could 
not establish that the claimed disability originated in 
service or within one year thereof.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (explaining that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history); Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

Further, in the absence of medical evidence suggestive of a 
nervous system disorder in service or for more than two 
decades thereafter, referral of this case for a VA opinion as 
to whether any disorder originated in service or within one 
year thereof would in essence place the reviewing physician 
in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
links the veteran's nervous system disorder to his period of 
service would necessarily be based solely on any 
uncorroborated assertions by the appellant regarding the 
veteran's medical history.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's nervous system 
disorder may be associated with an established event, injury 
or disease in service.  38 C.F.R. § 3.159(c)(4).  See Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

With respect to the veteran's presumed in-service exposure to 
herbicides, the law provides that save for acute peripheral 
neuropathy which is totally resolved within two years of 
exposure to the herbicide, no nervous system disorder is 
subject to presumptive service connection under 38 U.S.C.A. § 
1116 or 38 C.F.R. § 3.309(e).  Moreover, while an appellant 
is not precluded from proving that a disability resulted from 
in-service exposure to herbicides under the provisions of 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), see Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994), the Secretary of VA, 
based on a January 2003 report by the National Academy of 
Sciences (NAS), determined that a comprehensive review and 
evaluation of the available literature, which NAS conducted 
in conjunction with the report, permitted VA to identify all 
conditions for which the current body of knowledge supported 
a finding of an association with herbicide exposure.  The 
Secretary therefore determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he had not specifically determined that a 
presumption of service connection was warranted.  See 68 Fed. 
Reg. 27, 630-41 (May 20, 2003).

Accordingly, remanding the case to obtain a medical opinion 
regarding whether the veteran's claimed nervous system 
disorder is etiologically related to service is not 
warranted.

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the statutory duties to assist the veteran and 
provide him notice, or the implementing regulations. 

The Claim

The veteran claims entitlement to service connection for a 
nervous system disorder as a result of exposure to herbicides 
while serving in the Republic of Vietnam.  The RO denied this 
claim because the evidence of record fails to demonstrate 
that this disorder began during military service or was 
caused by some event, injury, or experience in service.  The 
Board agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a resulting chronic condition during service, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Service incurrence of organic diseases of the nervous system 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to accept certain 
medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases does not include toxic-
type neuritis or a central nervous system disorder.  38 
C.F.R. § 3.309(e) (2006).

The appellant is not precluded, however, from proving that 
his nervous system disorder resulted from exposure to 
herbicides in service under the provisions of 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d).  Combee.

In a private medical record dated in September 1995, Gael R. 
Frank, M.D., wrote that "[t]he history strongly suggests" 
the veteran was afflicted with a toxic-type neuritis or a 
central nervous system disorder which historically indicates 
a high probability of Agent Orange toxicity.  Neither of 
those disorders is a disease that is subject to presumptive 
service connection on an herbicide basis.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  Dr. Frank's September 1995 
letter is the only evidence of record of a disability 
pertinent to the claim.  Notably, however, contrary to the 
extensive study prepared by the NAS, Dr. Frank's opinion is 
not supported by any reasons, bases or empirical 
epidemiological evidence .  

Service medical records are negative for any evidence of 
toxic-type neuritis or a central nervous system disorder, 
there is no contention that the veteran was treated for any 
such conditions in service, and there is no post-service 
medical evidence of a nervous system disorder until more than 
25 years after service.  

As the record, a fortiori, is also negative for a compensably 
disabling organic disease of the nervous system within one 
year of the veteran's August 1968 separation from active 
duty, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
therefore do not help the claimant.  

There is only one clinical treatment record on file that 
pertains to a claimed relationship between the veteran's 
nervous system disorder and his period of service.  The 
aforementioned September 1995 letter from Dr. Frank opined 
that the history of the veteran's pain symptoms "strongly 
suggests a toxic-type neuritis or central nervous system 
disorder which historically indicates a high probability of 
Agent Orange toxicity."

As noted above, the Secretary of VA has determined, based on 
an NAS report issued in January 2003, that there is no 
positive association between exposure to herbicides and 
toxic-type neuritis or a central nervous system disorder, or 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27,630- 41 (May 
20, 2003).  A lone medical opinion such as Dr. Frank's, that 
the veteran's history "strongly suggests" his condition is 
etiologically related to service, however, is insufficient to 
rebut the Secretary's findings.  Further, Dr. Frank's medical 
opinion linking the veteran's present symptoms to his period 
of service is based solely on the uncorroborated assertions 
by the appellant regarding his medical history.  There is no 
showing that Dr. Frank consulted any evidence other than the 
appellant's self reported history.  As noted above, such a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See Reonal; Moreau; Swann.  In short, 
there is no suggestion, except by unsubstantiated allegation, 
that the veteran's nervous system disorder is associated with 
an established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4).  See Wells.  

Accordingly, the overwhelming preponderance of the medical 
evidence fails to link either a toxic-type neuritis or 
central nervous system disorder to herbicide exposure in 
service, and the evidence, when viewed as a whole, indicates 
that the veteran's nervous system disorder did not originate 
in service, but rather originated many years after service, 
and bear no etiological relationship to service.

Therefore, neither direct nor presumptive service connection 
is warranted for the veteran's nervous system disorder.  38 
U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  In light of the evidence preponderating against the 
claim, the benefit of the doubt doctrine is not applicable 
and service connection cannot be granted.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
claim is denied.

Although the veteran himself contends that his nervous system 
disorder is related to service (and specifically to exposure 
to herbicides), there is no indication he is qualified 
through education, training or experience to offer medical 
opinions.  His statements as to medical causation therefore 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).


ORDER

Entitlement to service connection for a nervous system 
disorder, to include as a result of exposure to herbicides, 
is denied.




REMAND

The date of VA's receipt of the veteran's claim to reopen the 
issue of entitlement to service connection for a back, hip, 
and leg disability was March 1, 1999.  Hence, the applicable 
regulation in adjudicating this claim to reopen is 38 C.F.R. 
3.156(a) (2000).  According to this regulation, "new and 
material" evidence is evidence which has not been previously 
submitted, is not cumulative or redundant, and, by itself or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Id.  A review of the claims file reveals no evidence 
that the veteran has been informed of this regulation.  A 
remand is therefore required.  38 U.S.C.A. § 5103.

A fortiori, the veteran was not provided the due notice 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Kent held that the legislative intent of 38 U.S.C.A. § 5103 
(West 2002) is to provide claimants a meaningful opportunity 
to participate in the adjudication of claims.  Hence, the 
Court held that in a claim to reopen it is vital to explain 
with particularity what specific evidence would constitute 
new and material evidence in the context of the prior final 
rating decision.

Here, while the veteran was provided notice of the need to 
submit new and material evidence, he was not provided notice 
of the appropriate legal definition of new and material 
evidence.  As noted above, the veteran must be given notice 
of the applicable standard for new and material evidence.  
Further, Kent specifically holds that the record must show 
that the appellant was provided pertinent notice under 
38 U.S.C.A. § 5103 which describes what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, there is no evidence that 
the RO reviewed and discussed the bases for the denial in the 
prior May 1996 decision and then provided the veteran a 
specifically tailored notice using the appropriate version of 
38 C.F.R. § 3.156(a).  Therefore, in light of Kent, further 
development is additionally required.  

Besides the previously considered September 1995 opinion by 
Dr. Frank "strongly suggesting" a link between the 
veteran's low back pain and an Agent Orange-induced nervous 
system disorder, the record is negative for nexus evidence of 
any link between a back, hip, and leg disability and military 
service.  Therefore, the Board invites the veteran to file 
with the RO any additional records that might attest to this 
relationship.  This particularly includes opinion letters 
from physicians supporting such a relationship with reasons 
and bases.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide the veteran 
notice of the standard of review for new 
and material evidence in effect prior to 
August 29, 2001.  

2.  Pursuant to Kent and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO is to provide the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence in light of the May 
1996 rating decision.  The RO must also, 
in light of Dingess, provide notice of 
how a disability rating and an effective 
date for the claim on appeal would be 
assigned.  

3.  The RO should inform the veteran and 
his representative that the current 
record is generally devoid of medical 
nexus evidence showing a relationship 
between a back, hip, and leg disability 
and military service.  The RO should 
invite the claimant and his 
representative to identify the location 
of any pertinent, not previously 
submitted medical records and provide VA 
with the necessary authorizations to 
associate this information with the 
record.  The appellant may, of course, 
offer medical opinion evidence which 
concludes, with supporting reasons and 
bases, that his military service either 
caused or aggravated his back, hip, and 
leg disability, or that arthritis was 
compensably disabling within one year of 
the veteran's August 1968 separation from 
active duty.

4.  Thereafter, if, and only if, new and 
material evidence is submitted, the 
veteran should be afforded a VA 
orthopedic examination.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician is to 
provide answers to the following 
questions:  Is it at least as likely as 
not (i.e., is there a 50/50 chance) that 
a back, hip, and leg disability was 
incurred in or aggravated by military 
service?  If the veteran's diagnosis 
includes arthritis, verified by X-ray, is 
it at least as likely as not that 
arthritis was compensably disabling 
within the first year following the 
veteran's separation from active duty in 
1968?  A complete rationale explaining 
the reasons for any proffered opinion 
should be provided.  

5.  If the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO is to 
implement corrective procedures at once.  

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the RO must 
issue a supplemental statement of the 
case (SSOC), which should address all 
evidence received in the claims file 
since the December 2005 SSOC, and provide 
the veteran an opportunity to respond.  
The RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109(b), 7112 (West Supp. 2005).


                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


